                                                                     CLERK'S OFFICE U.
                                                                                     3.DI3T. COURT
                                                                         ATCHARLOU ESVILE,VA
                                                                                 FILED
                                         IN THE
                           U N ITED STA TES D ISTRICT COU RT                JAN 15 2222              .

                                        FOR THE                         JU              ,   k .
                           W ESTERN D ISTRICT OF V IRG INIA              1.    :
                              CH A RLO TTESV ILLE D IV ISION                       CL
IN RE :
SEARCH OF INFORM ATION                            )       C A SE N O .3:17-M J-00058
ASSOCIATED W ITH FACEBOOK USER ID                 )
SEYM OUR.BUTSIZ3 STORED AT                        )       U N D E R SEA L
PR M ISES CONTROLLED BY                           )
FACEBOOK,INC.                                     )

           APPLICA TIO N FO R O RD ER C O M M A N D IN G FA CEBO O K ,IN C.
  NOT T9 NOTIFY ANY PERSON OFTHE EXISTENCE OF SEARCH W ARRANT

        TheUnited StatesrequeststhattheCourtorderFACEBOOK ,INC.notto notify any

person,includingthesubscribersandcustomersoftheaccotmtts)pertainingtoidentifier:
SEYM OUR.BUTSIZ3,oftheexistenceofthesearchwarrantforonehtmdredandeighty(180)
days.

        FACEBOOK ,INC.isaproviderofan electronic comm llnication service,asdefined in

18U.S.C.j2510(15),and/oraremotecomputing selwice,asdefinedin18U.S.C.j2711(2).
Pursuantto 18U.S.C.j2703,theUnited Statesobtainedthesearchwarrant,whichrequires
FACEBOOK ,INC. tè disclose certain recordsand inform ationto theUnited States. Tlzis

Courthasauthorityunder18U.S.C.j2705(b)toissueGGarlordercommandingaproviderof
electroniccom municationsservice orrem otecom puting serviceto whom awarrant,subpoena,or

courtorderisdirected,forsuch period asthe courtdeem sappropriate,notto notify any other

person ofthe existence ofthe w arrant,subpoena,or courtorder.'' Id
                          #                                      .

        In thiscase,such an orderwould beappropriatebecausethesearch warrantrelatesto an

ongoing crim inalinvestigationthatisneitherpublicnorknown to a11ofthetargetsofthe

investigation,anditsdisclosuremayalertthetargetts)totheongoinginvestigation,andits
disclostlremay alertthetargetts)tothefactthathe/sheisunderinvestigationforviolationsofthe
                                              1
federalcrim inalcode,lncluding butnotlimited topotentialviolationsof18 United StatesCode,
Section 2101.Accordingly,thereisreason to believethatnotilication ofthe existenceofthe .

searchwarrantwillseriouslyjeopardizetheinvestigationortmduly delayatrial,includingby
givingtargetsan opportunity to flee orcontinuetlightf'
                                                     rom prosecution,destroy ortamperwith

evidence,changepatternsofbehavior,ifltimidatepotentialwitnesses,orendangerthelifeor

physicalsafety ofanindividual. See18U.S.C.j2705(b). M oreover,someoftheevidencein
thisinvestigation isstored electronically. lfalerted to theexistence ofthe search wanunt,the

subjectsunderinvestigation coulddestroythàtevidence,includinginformatiàn savedtotheir
personalcom puters.

       W HEREFORE,theUnited Statesrespectfully requeststhattheCourtgrantthe Order

directing FACEBOOK ,INC.notto disclosetheexistenceorcontentofthe search warrantfor

onehtmdredandeighty (180)days,exceptthatFACEBOOK,INC.maydisclosethesearch
warrantto an attorney forFACEBOOK ,IN C.forthepurpose ofreceiving legaladvice.



                                                     m *$
                                                        l                           ,

                                            luistopherKavanaugh
                                           AssistantUnited StatesAttorney
                                           255 W .M ain Street,Suite 130
                                           Charlottesville,Virginia22902


D A TE: January 14,2020




                                               2
